Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 (as amended) that the structure of claim 1, where the cooling installation is located external to the material dispensing head, is structurally distinguishable from the arrangement described by Gibson, demarcation between cooled material and heated material is achieved advantageously externally from the dispensing head, and may function differently than Gibson’s device, it is not persuasive. It is well known in the art that the cooling needed by filament before entering the heating zone in the dispensing head is to guarantee a smooth feeding of filament. If filament becomes soften (not solid) before entering the heating zone then the feeding of filament may fail. Thus, the cooling installation cannot be far away from the dispensing head. In addition, an insulation or transition section (for example, as illustrated in Fig. 8 in the teaching of Gibson, transition section 282 ([0038])) is needed to separate the cooling zone and the heating zone. As illustrated in Fig. 8 in the teaching of Gibson, the clod section 280 is outside of the nozzle 229 as well.    
Furthermore, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose'. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742